IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-490-CR


FRANK SOLIZ,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT OF AT LAW NO. 7 OF TRAVIS COUNTY

NO. 382-457, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for assault.  Punishment was
assessed at confinement for 180 days and $1000 fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:   October 13, 1993
Do Not Publish